Exhibit 10.2


EXECUTION VERSION

ASSET PURCHASE AGREEMENT
dated as of


July 10, 2014


among



GAIN GTX BERMUDA, LTD.,
GAIN CAPITAL HOLDINGS, INC.



and



FOREXSTER LIMITED


TABLE OF CONTENTS
Page
ARTICLE 1 Definitions    1
Section 1.01.
Definitions    1

Section 1.02.
Other Definitional and Interpretative Provisions    4

ARTICLE 2 Purchase and Sale    5
Section 2.01.
Purchase and Sale    5

Section 2.02.
Excluded Assets    5

Section 2.03.
Excluded Liabilities    5

Section 2.04.
Purchase Price; Allocation of Purchase Price    6

Section 2.05.
Closing    6

Section 2.06.
Withholding    7

ARTICLE 3 Representations and Warranties of Seller    7
Section 3.01.
Corporate Existence and Power    7

Section 3.02.
Authorization    8

Section 3.03.
Governmental Authorization    8

Section 3.04.
Noncontravention    8

Section 3.05.
No Required Consents    8

Section 3.06.
Title to the Purchased Assets    8

Section 3.07.
Intellectual Property    8

Section 3.08.
Litigation    9

Section 3.09.
Tax Matters    10

Section 3.10.
Acquisition For Investment    10

Section 3.11.
Availability Of Information    10

Section 3.12.
Seller Status    10

Section 3.13.
Restricted Shares    10

Section 3.14.
Finders’ Fees    11

Section 3.15.
Disclaimer of Other Representations and Warranties    11

ARTICLE 4 Representations and Warranties of Buyer    11
Section 4.01.
Corporate Existence and Power    11

Section 4.02.
Corporate Authorization    11

Section 4.03.
Governmental Authorization    12

Section 4.04.
Noncontravention    12

Section 4.05.
Finders’ Fees    12

ARTICLE 5 Representations And Warranties Of Gain    12
Section 5.01.
Corporate Existence And Power    12

Section 5.02.
Corporate Authorization    12

Section 5.03.
Governmental Authorization    13

Section 5.04.
Noncontravention    13

Section 5.05.
Gain Stock    13

ARTICLE 6 Covenants    13
Section 6.01.
Confidentiality    13

Section 6.02.
Reasonable Best Efforts; Further Assurances    14

Section 6.03.
Certain Filings    15

Section 6.04.
Public Announcements    15

ARTICLE 7 Transfer Restrictions    15
Section 7.01.
General Restrictions on Transfers    15

Section 7.02.
Legends    15

Section 7.03.
Permitted Transferees    16

ARTICLE 8 Tax Matters    16
Section 8.01.
Allocation of Taxes    16

Section 8.02.
Other Tax Obligations    17

ARTICLE 9 Survival; Indemnification    17
Section 9.01.
Survival    17

Section 9.02.
Indemnification    17

Section 9.03.
Third Party Claim Procedures    18

Section 9.04.
Direct Claim Procedures    19

Section 9.05.
Insurance Proceeds    19

Section 9.06.
Sole Remedy    20

Section 9.07.
Special Damages    20

ARTICLE 10 Miscellaneous    20
Section 10.01.
Notices    20

Section 10.02.
Amendments and Waivers    21

Section 10.03.
Disclosure Schedule References    22

Section 10.04.
Expenses    22

Section 10.05.
Successors and Assigns    22

Section 10.06.
Governing Law    22

Section 10.07.
Jurisdiction    22

Section 10.08.
WAIVER OF JURY TRIAL    23

Section 10.09.
Counterparts; Effectiveness; Third Party Beneficiaries    23

Section 10.10.
Entire Agreement    23

Section 10.11.
Severability    23

Section 10.12.
Specific Performance    24



Exhibit A    Platform Description
Exhibit B    Transferred Copyrights
Schedule 2.04(a)    Tax Matters
Schedule 3.07(a)    Setec Patents
Schedule 3.07(e)    Escrowed IP


Note: Certain schedules and exhibits have been omitted pursuant to Item
601(b)(2) of Regulation S-K. The Company hereby undertakes to furnish
supplementally copies of any of the omitted schedules or exhibits upon request
by the SEC.


ASSET PURCHASE AGREEMENT
AGREEMENT (this “Agreement”) dated as of July 10, 2014 among GAIN GTX Bermuda,
Ltd., a Bermuda exempt company (“Buyer”), GAIN Capital Holdings, Inc., a
Delaware corporation (“Gain”), and Forexster Limited, a Bermuda exempt company
(“Seller”),
W I T N E S S E T H :
WHEREAS, Buyer desires to purchase the Purchased Assets (as defined below) from
Seller, and Seller desires to sell the Purchased Assets to Buyer, upon the terms
and subject to the conditions hereinafter set forth;
WHEREAS, in connection with the transactions contemplated by this Agreement,
(i) Buyer (on behalf of its Affiliates (as hereinafter defined)), Seller and
Valaquenta Intellectual Properties Limited, a Bermuda exempt company (“VIPL”),
will enter into a termination and release agreement pursuant to which any and
all agreements currently in place between Affiliates of Buyer (including,
without limitation, GAIN GTX, LLC, a Delaware limited liability company
(“GTX”)), on the one hand, and Seller and/or VIPL, on the other hand, related to
the Platform will be terminated (the “Termination Agreement”), (ii) Buyer and
VIPL will enter into a consulting agreement with respect to services to be
performed by VIPL following the Closing (the “Consulting Agreement”),
(iii) Buyer and VIPL will enter into an asset purchase agreement pursuant to
which Buyer will acquire certain assets from VIPL related to the Platform (as
defined below) (the “VIPL Agreement”), (iv) Buyer and Setec Astronomy Limited
will enter into a license agreement pursuant to which Buyer will receive a
license under any and all Setec Patents (the “Setec Agreement”) and (v) Buyer
and Arman Valaquenta will enter into a license agreement pursuant to which Buyer
will receive a license under the Valaquenta Patent (the “Valaquenta Agreement”);
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Definitions. (a) The following terms, as used herein, have the
following meanings:
“Acquired Stock” means any shares of Gain Stock issued to Seller pursuant to the
terms of this Agreement.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.
“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person, as amended unless expressly specified otherwise.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.
“Closing Date” means the date of the Closing.
“Code” means the Internal Revenue Code of 1986, as amended.
“Damages” means all damages, losses, liabilities and expenses (including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding whether involving a
third-party claim or a claim solely between the parties hereto and any
incidental or indirect losses, liabilities or expenses), excluding any lost
profits, consequential damages, diminution in value, losses based on valuation
metrics or other multipliers or similar damages (provided that the foregoing
limitation shall not apply if such damages are payable to third parties), in
connection with or arising out of the transactions contemplated by this
Agreement, in tort or otherwise.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“GAAP” means generally accepted accounting principles in the United States.
“Gain Stock” means shares of Gain’s common stock, par value $0.00001 per share.
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.
“Intellectual Property Rights” means any and all intellectual property rights
throughout the world, including inventions, whether or not patentable, patents
and patent applications (including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof), trademarks,
service marks, trade dress, logos, domain names, trade names and corporate names
(whether or not registered), copyrights (whether or not registered), computer
software, (including source code, object code, firmware, operating systems and
specifications), trade secrets and know-how.
“knowledge” of any Person that is not an individual means the knowledge of such
Person’s officers after reasonable inquiry.
“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, charge, security interest, encumbrance or other adverse
claim of any kind in respect of such property or asset. For the purposes of this
Agreement, a Person shall be deemed to own subject to a Lien any property or
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such property or asset.
“Permitted Transferee” means any Affiliate of Seller or any other Person with
respect to which Gain shall have provided its consent to Transfer the Acquired
Stock to such Person.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
“Platform” means the software platform owned by VIPL designed to enable the
trading of currencies, commodities and other financial instruments as more fully
described on Exhibit A.
“Pre-Closing Tax Period” means (i) any Tax Period ending on or before the
Closing Date and (ii) with respect to a Tax Period that commences before but
ends after the Closing Date, the portion of such period up to and including the
Closing Date.
“Purchased Assets” means all of the copyrights owned by Seller relating to, and
Seller’s trade secrets and know-how embodied in or otherwise directly related
to, the Platform, including the copyrights vested in Seller in each of (i) the
files relating to the Platform set forth on Exhibit B, (ii) the source code
documentation relating to such files and (iii) user manuals relating to such
files. For the avoidance of doubt, the Purchased Assets include all rights to
sue and collect damages for the past, present of future infringement or
misappropriation of any of the Purchased Assets.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Setec Patents” means any and all patents and patent applications owned or
controlled by Setec Astronomy Limited, including all continuations, divisionals
and provisional applications, world-wide as such are set forth on
Schedule 3.07(a).
“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including withholding on amounts paid to or by any Person),
together with any interest, penalty, addition to tax or additional amount
imposed by any Governmental Authority (a “Taxing Authority”) responsible for the
imposition of any such tax, or (ii) liability for the payment of any amounts of
the type described in (i) as a result of being a transferee or a party to any
agreement or any express or implied obligation to indemnify any other Person.
“Transfer” means, with respect to any Acquired Stock, (i) when used as a verb,
to sell, assign, dispose of, exchange, pledge, lend, encumber, hypothecate or
otherwise transfer such Acquired Stock or any economic participation or interest
therein (including through hedging or other derivative transactions), whether
directly or indirectly, or agree, offer or commit to do any of the foregoing
(including by contract, option or other agreement or arrangement) and (ii) when
used as a noun, a direct or indirect sale, assignment, disposition, exchange,
pledge, loan, encumbrance, hypothecation or other transfer of such Acquired
Stock or any participation or interest therein (including through a hedging or
other derivative transaction) or any agreement, offer or commitment to do any of
the foregoing (including by contract, option or other agreement or arrangement).
“Valaquenta Patent” means any and all patents and patent applications owned or
controlled by Arman Valaquenta as such are set forth on Schedule 3.07(a).
(b)    Each of the following terms is defined in the Section set forth opposite
such term:
Term
Section
Agreement
Preamble
Apportioned Obligations
‎8.01(a)
Allocation Statement
‎2.04(b)
Buyer
Preamble
Buyer Indemnified Party
‎9.02(a)
Cap
‎9.02(a)(ii)
Closing
‎2.05
Consulting Agreement
Preamble
e-mail
‎10.01
Excluded Assets
‎2.02
Excluded Liabilities
‎2.03
Indemnified Party
‎9.03(a)
Indemnifying Party
‎9.03(a)
Permits
‎3.01
Post-Closing Tax Period
‎8.01(a)
Purchase Price
‎2.04
Seller
Preamble
Seller Agreements
‎3.02
Setec Agreement
Preamble
Termination Agreement
Preamble
Third Party Claim
‎9.03(a)
Transfer Taxes
‎8.01(b)
Valuation Referee
‎2.04
Valaquenta Agreement
Preamble
VIPL
Preamble
VIPL Agreement
Preamble
Warranty Breach
‎9.02(a)(i)



Section 1.02.    Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; provided that with respect
to any agreement or contract listed on any schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
schedule. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. References
to “law”, “laws” or to a particular statute or law shall be deemed also to
include any and all Applicable Law.
ARTICLE 2    
PURCHASE AND SALE
Section 2.01.    Purchase and Sale. Upon the terms and subject to the conditions
of this Agreement, Seller does hereby irrevocably sell, convey, transfer, assign
and deliver to Buyer all of the right, title and interest of Seller in, to and
under the Purchased Assets at the Closing, free and clear of all Liens, and
Buyer does hereby accept all the right, title and interest of Seller in, to and
under all of the Purchased Assets, free and clear of all Liens.
Section 2.02.    Excluded Assets. Buyer expressly understands and agrees that
all of Seller’s assets other than the Purchased Assets shall be excluded from
the transactions contemplated hereby (such excluded assets, the “Excluded
Assets”).
Section 2.03.    Excluded Liabilities. Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is not assuming any
liability or obligation of Seller (or any predecessor of Seller or any prior
owner of all or part of its businesses and assets) of whatever nature, whether
presently in existence or arising hereafter (“Excluded Liabilities”), all of
which shall be retained by and remain obligations and liabilities of Seller. For
the avoidance of doubt, Excluded Liabilities include:
(a)    any liability or obligation of Seller, or any member of any consolidated,
affiliated, combined or unitary group of which Seller is or has been a member,
for Taxes, subject to Schedule 2.04(a); provided that Transfer Taxes and
Apportioned Obligations shall be paid in the manner set forth in ‎Article 8;
(b)    any liability or obligation relating to employee benefits or compensation
arrangements existing on or prior to the Closing Date, including any liability
or obligation under any of Seller’s employee benefit agreements, plans or other
arrangements;
(c)    any liability or obligation relating to an Excluded Asset; and
(d)    any liability or obligation relating to Intellectual Property Rights
owned or used by Seller, including any third party claim of any rights in the
Purchased Assets that relate to Seller’s ownership or use of the Purchased
Assets on or prior to the Closing Date.
Section 2.04.    Purchase Price; Allocation of Purchase Price. (a) The purchase
price for the Purchased Assets consists of (i) prepayments made by Buyer or its
Affiliates pursuant to the terms of agreements currently in place between
Affiliates of Buyer (including, without limitation, GTX), on the one hand, and
Seller, on the other hand, related to the Platform, including, without
limitation, that certain Exclusive Marketing Agreement, dated as of July 14,
2010, by and between Seller and Gain Capital Group LLC, plus (ii) 861,935 shares
of Gain Stock, plus (iii) the amounts payable, if any, pursuant to
Schedule 2.04(a) hereof (collectively, the “Purchase Price”). The Purchase Price
shall be paid as provided in Section ‎2.05 and Schedule 2.04(a).
(a)    As promptly as practicable after the Closing, Buyer shall deliver to
Seller a statement (the “Allocation Statement”), allocating the Purchase Price
among the Purchased Assets in accordance with their fair market values. If
within 10 days after the delivery of the Allocation Statement Seller notifies
Buyer in writing that Seller objects to the allocation set forth in the
Allocation Statement, Buyer and Seller shall use commercially reasonable efforts
to resolve such dispute within 20 days. In the event that Buyer and Seller are
unable to resolve such dispute within 20 days, Buyer and Seller shall jointly
retain a nationally recognized expert (the “Valuation Referee”) to resolve the
disputed items. Upon resolution of the disputed items, the allocation reflected
on the Allocation Statement shall be adjusted to reflect such resolution. The
costs, fees and expenses of the Valuation Referee shall be borne equally by
Buyer and Seller.
(b)    Seller and Buyer agree to i) be bound by the Allocation Statement for all
Tax purposes and ii) act in accordance with the Allocation in the preparation,
filing and audit of any Tax return.
(c)    If any additional payments are made pursuant to Schedule 2.04(a), the
Allocation Statement shall be adjusted pro rata among the Purchased Assets.
Section 2.05.    Closing. The closing (the “Closing”) of the purchase and sale
of the Purchased Assets hereunder shall take place at the offices of Davis Polk
& Wardwell LLP, 450 Lexington Avenue, New York, New York, on the date of this
Agreement, or at such other time as Buyer, Gain and Seller may agree. At the
Closing:
(a)    Gain shall deliver evidence reasonably satisfactory to Seller that Gain
shall have instructed its transfer agent to issue and deliver to Seller
certificates for 861,935 shares of Gain Stock registered in the stock records of
Gain in the name of Seller.
(b)    VIPL and Buyer shall enter into the VIPL Agreement.
(c)    Buyer, Seller and VIPL shall enter into the Termination Agreement.
(d)    Buyer and VIPL shall enter into the Consulting Agreement.
(e)    Buyer and Setec Astronomy Limited shall enter into the Setec Agreement.
(f)    Buyer and Arman Valaquenta shall enter into the Valaquenta Agreement.
All of the foregoing transactions shall be deemed to occur simultaneously and
the Closing shall not be deemed to occur unless all of such transactions occur.
Section 2.06.    Withholding. Buyer and its Affiliates shall be entitled to
deduct and withhold from any amount otherwise payable to Seller pursuant to this
Agreement such amounts as it is, in Buyer’s reasonable judgment, required to
deduct and withhold with respect to the making of such payment under any
provision of federal, state, local or foreign law. If any amount is so withheld,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to Seller. If requested by Buyer, Seller shall provide Buyer,
at the Closing or at the time or times otherwise reasonably requested by Buyer,
with a fully executed original IRS Form 8233, W-9, W-8BEN or W-8ECI or a similar
certification, as applicable. Buyer and its Affiliates do not anticipate
withholding any amounts under this Section 2.06 in respect of any payments due
under Section 2.04 at the Closing. Buyer and its Affiliates agree to reasonably
cooperate with Seller to apply for or obtain a refund of any withholding tax
imposed under this Section 2.06; provided, that Seller has provided Buyer with
reasonably detailed documentation or other information sufficient to allow Buyer
to reasonably conclude that Seller may be entitled to such a refund.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF SELLER
Subject to ‎Section 10.03, except as set forth in the Seller Disclosure
Schedule, Seller represents and warrants to each of Buyer and Gain as of the
Closing Date that:
Section 3.01.    Corporate Existence and Power. Seller is an exempted company
duly incorporated, validly existing and in good standing under the laws of
Bermuda and has all corporate powers required to carry on its business as now
conducted. Seller is duly qualified to do business as a foreign corporation, is
in good standing in each jurisdiction where such qualification is necessary and
has all governmental licenses, franchises, permits, certificates, approvals or
other similar authorizations (together, “Permits”) required to carry on its
business as now conducted, except where the failure to effect or maintain such
licensure or qualification would not, individually or in the aggregate, have a
material adverse effect on Seller.
Section 3.02.    Authorization. Seller has the legal capacity to enter into this
Agreement and the Termination Agreement (the “Seller Agreements”). Assuming the
due authorization, execution and delivery by the other parties hereto, the
Seller Agreements constitute the valid and binding agreements of Seller,
enforceable against Seller in accordance with their terms, (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other Applicable Laws affecting creditors’ rights generally and
general principles of equity).
Section 3.03.    Governmental Authorization. The execution, delivery and
performance by Seller of the Seller Agreements and the consummation of the
transactions contemplated by each of the Seller Agreements require no action by
or in respect of, or filing with, any Governmental Authority.
Section 3.04.    Noncontravention. The execution, delivery and performance by
Seller of the Seller Agreements and the consummation of the transactions
contemplated hereby and thereby do not and will not (i) violate the memorandum
of association or bye-laws of Seller, (ii) assuming compliance with the matters
referred to in ‎Section 3.03, violate any Applicable Law, (iii) constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Buyer or Gain or to a
loss of any benefit relating to the Purchased Assets to which Seller is entitled
under any provision of any agreement or other instrument binding upon Seller or
by which any of the Purchased Assets is or may be bound or (iv) result in the
creation or imposition of any Lien on any Purchased Asset.
Section 3.05.    No Required Consents. The transactions contemplated by this
Agreement do not require any consent or other action of any third party.
Section 3.06.    Title to the Purchased Assets. Seller is the sole and exclusive
owner of the Purchased Assets, and upon consummation of the transactions
contemplated hereby, Buyer will have acquired sole and exclusive ownership of,
and good title in, to and under, each of the Purchased Assets, free and clear of
all Liens. The Purchased Assets (as defined herein), Purchased Assets (as such
term is defined in the VIPL Agreement), Setec Agreement and Valaquenta
Agreement, include, in the aggregate, all of the Intellectual Property Rights
and other assets or rights of any kind, whether tangible or intangible,
comprising and required to operate the Platform as currently operated on the
date hereof and as contemplated to operate by this Agreement.
Section 3.07.    Intellectual Property.
(a)    Neither the Company nor any of its current officers or directors own or
control (i) any trademarks used in connection with the Platform or (ii) except
for the Setec Patents and Valaquenta Patent set forth on Schedule 3.07(a), any
patents or patent applications related to the Platform. With respect to any
trade secrets and/or know-how related to the Platform, neither the Company nor
any of its current officers or directors have applied for, or otherwise caused
to be filed or obtained, shall apply for or otherwise cause to be filed or
obtained, any patents or patent applications other than the Setec Patents and
Valaquenta Patent.
(b)    There exist no restrictions on the disclosure, use, license or transfer
of any of the Intellectual Property Rights included in the Purchased Assets (it
being understood that, with respect to any trade secret and know-how included in
the Purchased Assets, the value of such trade secret and know-how is contingent
upon the ability to restrict disclosure so that it does not become generally
known). The consummation of the transactions contemplated by this Agreement will
not alter, encumber, impair or extinguish any of the Intellectual Property
Rights included in the Purchased Assets or impair the right of Buyer to develop,
use, sell, license or otherwise dispose of, or to bring any action for the
infringement, misappropriation or other violation of, any of the Intellectual
Property Rights included in the Purchased Assets.
(c)    There is no claim, action, suit, investigation or proceeding pending
against, or, to the knowledge of Seller, threatened against Seller, (i) based
upon, or challenging or seeking to deny or restrict, the rights of Seller in any
of the Purchased Assets, (ii) alleging that any of the Intellectual Property
Rights included in the Purchased Assets are invalid or unenforceable, or
(iii) alleging that the use of any of the Purchased Assets do or may conflict
with, misappropriate, infringe or otherwise violate any Intellectual Property
Right of any Person; provided however, and notwithstanding anything contained in
this Agreement that may be construed to the contrary including this
Section 3.07, Seller makes no representation or warranty that the Purchased
Assets have previously, current do or may in the future may conflict with,
misappropriate, infringe or otherwise violate the patent rights and/or patent
applications of any Person.
(d)    To the knowledge of Seller, no Person has infringed, misappropriated or
otherwise violated any of the Intellectual Property Rights included in the
Purchased Assets. Seller has taken reasonable steps in accordance with normal
industry practice to maintain the confidentiality of all trade secrets included
in the Purchased Assets and none of the trade secrets included in the Purchased
Assets have been disclosed other than to employees, representatives and agents
of Seller all of whom are bound by written confidentiality agreements.
(e)    Except as set forth on Schedule ‎3.07‎(e), neither Seller nor any other
party acting on its behalf has disclosed or delivered to any third party, or
permitted the disclosure or delivery to any escrow agent or other third party,
any source code included in the Purchased Assets. To the knowledge of Seller,
the Platform does not include or incorporate any software that is subject to
license rights customarily referred to as “open source” in a manner that could
require any source code included in the Purchased Assets to be made available to
the public.
Section 3.08.    Litigation. There is no action, suit, investigation or
proceeding pending against, or to the knowledge of Seller, threatened against or
affecting, Seller before (or, in the case of threatened actions, suits,
investigations or proceedings, would be before) any Governmental Authority or
arbitrator which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement.
Section 3.09.    Tax Matters. Except with respect to the matters contemplated in
Schedule 2.04(a):
(a)    Seller has timely paid all Taxes due and payable, the non-payment of
which would result in a Lien on any Purchased Asset or would result in Buyer or
Gain becoming liable or responsible therefor.
(b)    Seller has established, in accordance with GAAP applied on a basis
consistent with that of preceding periods, adequate reserves for the payment of
all Taxes which arise from or with respect to the Purchased Assets, the
non-payment of which would result in a Lien on any Purchased Asset or would
result in Buyer or Gain becoming liable therefor.
Section 3.10.    Acquisition For Investment. Seller is acquiring all shares of
Acquired Stock for investment for its own account and not with a view to, or for
sale in connection with, any distribution thereof. Seller (either alone or
together with its advisors) has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in the Acquired Stock and is capable of bearing the economic
risks of such investment. Seller has consulted with its own legal, regulatory,
tax, business, investment, financial and accounting advisers in connection with
its acquisition of Acquired Stock and has had a reasonable opportunity to ask
such questions as it has deemed necessary concerning Gain, its financial
condition and its results from operations and any such questions have been
answered to its satisfaction. Seller has made its own investment decision based
on its own judgment, due diligence and advice from such advisers as it has
deemed necessary and not upon any view expressed by any other Person.
Section 3.11.    Availability Of Information. Seller understands and
acknowledges that Buyer and Gain, on the date hereof, at the Closing Date and at
the time the number of shares of Gain Stock issuable pursuant to Section 2.05(a)
is calculated, have or will have access to (and may be or will be in possession
of ) information about Gain and the Gain Stock (which may include material,
non-public information) that may be or is material and superior to the
information available to Seller at such time, and that neither Buyer nor Gain is
sharing or will share any such information with Seller.
Section 3.12.    Seller Status. Seller is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D as promulgated by the SEC under the
Securities Act. Seller is not a registered broker-dealer under Section 15 of the
Exchange Act.
Section 3.13.    Restricted Shares. Seller understands that the Acquired Stock
has not been registered under the Securities Act, and that Seller is acquiring
shares of Gain Stock in the ordinary course of its business, as principal for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof. Seller acknowledges that it may need to
hold the Acquired Stock indefinitely unless such shares are subsequently
registered under the Securities Act or an exemption from such registration is
available.
Section 3.14.    Finders’ Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Seller who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.
Section 3.15.    Disclaimer of Other Representations and Warranties. EXCEPT AS
EXPRESSLY SET FORTH IN THIS SECTION 3, SELLER MAKES NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF ANY OF THE
PURCHASED ASSETS WITH RESPECT TO MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, IS ERROR FREE, OR WILL OPERATE WITHOUT INTERRUPTION AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN
THIS SECTION 3, BUYER IS PURCHASING THE PURCHASED ASSETS ON AN “AS-IS”,
“WHERE-IS” AND “WITH ALL FAULTS” BASIS.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF BUYER
Subject to ‎Section 10.03, except as disclosed in the Buyer Disclosure Schedule,
Buyer represents and warrants to Seller as of the Closing Date that:
Section 4.01.    Corporate Existence and Power. Buyer is a limited liability
company duly incorporated, validly existing and in good standing under the laws
of Delaware and has all necessary power and authority required to carry on its
business as now conducted. Buyer is duly qualified to do business as a foreign
corporation, is in good standing in each jurisdiction where such qualification
is necessary and has all governmental licenses, franchises, permits,
certificates, approvals or other similar authorizations required to carry on its
business as now conducted, except where the failure to effect or maintain such
licensure or qualification would not, individually or in the aggregate, have a
material adverse effect on Buyer.
Section 4.02.    Corporate Authorization. Buyer has the legal capacity to enter
into this Agreement. Assuming the due authorization, execution and delivery by
the other parties hereto, this Agreement constitutes the valid and binding
agreements of Buyer, enforceable against Buyer in accordance with its terms,
(subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other Applicable Laws affecting creditors’ rights
generally and general principles of equity).
Section 4.03.    Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby require no material action by or in respect of, or material
filing with, any Governmental Authority.
Section 4.04.    Noncontravention. The execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the limited liability company agreement
of Buyer, (ii) assuming compliance with the matters referred to in Section 4.03,
violate any Applicable Law, (iii) require any consent or other action by any
Person under, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, or give rise to any
right of termination, cancellation or acceleration of any right or obligation of
Buyer or any of its subsidiaries or to a loss of any benefit to which Buyer or
any of its subsidiaries is entitled under, any provision of any agreement or
other instrument binding upon Buyer or any of its subsidiaries, except for such
violations, conflicts, defaults, terminations or accelerations that would not,
individually or in the aggregate have a material adverse effect on Buyer and its
subsidiaries taken as a whole or (iv) result in the creation or imposition of
any Lien on the assets of Buyer.
Section 4.05.    Finders’ Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Buyer who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF GAIN
Subject to ‎Section 10.03, except as disclosed in the Gain Disclosure Schedule,
Gain represents and warrants to Seller as of the Closing Date that:
Section 5.01.    Corporate Existence And Power. Gain is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has all necessary power and authority required to carry on its business as
now conducted. Gain is duly qualified to do business as a foreign corporation,
is in good standing in each jurisdiction where such qualification is necessary
and has all governmental licenses, franchises, permits, certificates, approvals
or other similar authorizations required to carry on its business as now
conducted, except where the failure to effect or maintain such licensure or
qualification would not, individually or in the aggregate, have a material
adverse effect on Gain.
Section 5.02.    Corporate Authorization. Gain has the legal capacity to enter
into this Agreement. Assuming the due authorization, execution and delivery by
the other parties hereto, this Agreement constitutes the valid and binding
agreements of Gain, enforceable against Gain in accordance with its terms,
(subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other Applicable Laws affecting creditors’ rights
generally and general principles of equity).
Section 5.03.    Governmental Authorization. The execution, delivery and
performance by Gain of this Agreement and the consummation of the transactions
contemplated hereby require no material action by or in respect of, or material
filing with, any Governmental Authority.
Section 5.04.    Noncontravention. The execution, delivery and performance by
Gain of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the certificate of incorporation or
bylaws of Gain, (ii) assuming compliance with the matters referred to in
‎Section 5.03, violate any Applicable Law, (iii) require any consent or other
action by any Person under, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under, or
give rise to any right of termination, cancellation or acceleration of any right
or obligation of Gain or any of its subsidiaries or to a loss of any benefit to
which Gain or any of its subsidiaries is entitled under, any provision of any
agreement or other instrument binding upon Gain or any of its subsidiaries,
except for such violations, conflicts, defaults, terminations or accelerations
that would not, individually or in the aggregate have a material adverse effect
on Gain and its subsidiaries taken as a whole or (iv) result in the creation or
imposition of any Lien on the assets of Gain.
Section 5.05.    Gain Stock. The Gain Stock to be issued hereunder has been duly
authorized by Gain and, when issued and delivered as provided herein, will be
duly and validly issued, fully paid and non-assessable and not subject to
preemptive rights created by statute, Gain’s certificate of incorporation or
by-laws or any agreement to which Gain or its subsidiaries are a party or are
bound.
ARTICLE 6    
COVENANTS
Seller agrees that:
Section 6.01.    Confidentiality.
(g)    After the Closing, Seller and its Affiliates will hold, and will use
commercially reasonable efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence, unless compelled to disclose by Applicable Law, all confidential
documents and information concerning the Purchased Assets, except to the extent
that such information can be shown to have been (1) in the public domain through
no fault of Seller or its Affiliates or (2) later lawfully acquired by Seller
from sources other than those related to its prior ownership of the Purchased
Assets. Nothing in this Agreement shall be construed to restrict employees of
Seller and Seller’s Affiliates from using intangible residual know-how or
concepts (as distinguished from the tangible implementation of such know-how and
concepts) retained in the unaided memory of such individual as a result of
authorized access to such know-how or concepts prior to the Closing Date,
provided that such individuals shall not directly reference, incorporate or
otherwise use in any product or service any confidential documents and
information concerning the Purchased Assets or otherwise take any action that in
any manner may infringe upon the Intellectual Property Rights of Buyer. The
obligation of Seller and its Affiliates to hold any such information in
confidence shall be satisfied if they exercise the same care with respect to
such information as they would take to preserve the confidentiality of their own
similar information.
(h)    On and after the Closing Date, Seller will afford promptly to Buyer and
its agents reasonable access to its books and records, employees and auditors to
the extent necessary or useful for Buyer in connection with any audit,
investigation, dispute or litigation or any other reasonable business purpose,
in each case relating to the Purchased Assets; provided that any such access by
Buyer shall not unreasonably interfere with the conduct of the business of
Seller. Any and all information obtained during such access shall be maintained
in confidence by Buyer its Affiliates and their respective agents. The
obligation of Buyer, its Affiliates and their respective agents to hold any such
information in confidence shall be satisfied if they exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information.
Buyer and Seller agree that:
Section 6.02.    Reasonable Best Efforts; Further Assurances. (a) Subject to the
terms and conditions of this Agreement, Buyer, Gain and Seller will use their
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under Applicable Laws to
consummate the transactions contemplated by this Agreement, including
(i) preparing and filing as promptly as practicable with any Governmental
Authority or other third party all documentation to effect all necessary
filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents and (ii) obtaining and maintaining
all approvals, consents, registrations, permits, authorizations and other
confirmations required to be obtained from any Governmental Authority or other
third party that are necessary, proper or advisable to consummate the
transactions contemplated by this Agreement. Seller and Buyer agree to execute
and deliver such other documents, certificates, agreements and other writings
and to take such other actions as may be necessary or desirable in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement and to vest in Buyer good title to the Purchased Assets.
(b)    Seller hereby constitutes and appoints, effective as of the Closing Date,
Buyer and its successors and assigns as the true and lawful attorney of Seller
with full power of substitution in the name of Buyer, or in the name of Seller
but for the benefit of Buyer, (1) to collect for the account of Buyer any items
of Purchased Assets and (2) to institute and prosecute all proceedings which
Buyer may in its sole discretion deem proper in order to assert or enforce any
right, title or interest in, to or under the Purchased Assets, and to defend or
compromise any and all actions, suits or proceedings in respect of the Purchased
Assets. Buyer shall be entitled to retain for its own account any amounts
collected pursuant to the foregoing powers, including any amounts payable as
interest in respect thereof.
Section 6.03.    Certain Filings. Seller and Buyer shall cooperate with one
another (i) in determining whether any action by or in respect of, or filing
with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any material
contracts, in connection with the consummation of the transactions contemplated
by this Agreement and (ii) in taking such actions or making any such filings,
furnishing information required in connection therewith and seeking timely to
obtain any such actions, consents, approvals or waivers.
Section 6.04.    Public Announcements. Each party agrees not to issue any press
release or make any public statement with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of each other
party hereto, except for any press releases and public statements the making of
which may be required by Applicable Law or any listing agreement with any
national securities exchange.
ARTICLE 7    
TRANSFER RESTRICTIONS
Section 7.01.    General Restrictions on Transfers.
(c)    Seller agrees that it shall not Transfer any Acquired Stock (or solicit
any offers in respect of any Transfer of any Acquired Stock) in contravention of
the terms and conditions of this ‎Article 7.
(d)    In addition, Seller agrees that it shall not Transfer any Acquired Stock
(or solicit any offers in respect of any Transfer of any Acquired Stock)
(i) unless there is an effective registration statement under the Securities Act
covering such Acquired Stock or the sale is made in accordance with Rule 144
under the Securities Act or (ii) if such Transfer (or solicitation of an offer
of a Transfer) would violate any other applicable securities or “blue sky” laws.
(e)    Any attempt to Transfer any Acquired Stock in violation of this
‎Article 7 shall be null and void, and Gain shall not, and shall cause any
transfer agent not to, give any effect in Gain’s stock records to such attempted
Transfer.
Section 7.02.    Legends.
(a)    In addition to any other legend that may be required, each certificate
for Acquired Stock issued to Seller shall bear a legend in substantially the
following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH. THIS SECURITY
IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE ASSET
PURCHASE AGREEMENT DATED AS OF JULY 10, 2014 COPIES OF WHICH MAY BE OBTAINED
UPON REQUEST FROM GAIN CAPITAL HOLDINGS, INC. OR ANY SUCCESSOR THERETO.
(b)    If any shares of Acquired Stock cease to be subject to any and all
restrictions on Transfer set forth in this Agreement, Gain, upon the written
request of Seller as holder thereof, shall issue to Seller a new certificate
evidencing such Acquired Stock without all or part of the legend required by
‎Section 7.02‎(a) (unless part of such legend is required by applicable law)
endorsed thereon.
Section 7.03.    Permitted Transferees. Notwithstanding anything in this
Agreement to the contrary, Seller may at any time Transfer any or all of its
Acquired Stock to one or more of its Permitted Transferees so long as (i) such
Permitted Transferee shall have agreed in writing to be bound by the terms of
this Agreement and (ii) the Transfer shall not be in violation of
‎Section 7.01(a).
ARTICLE 8    
TAX MATTERS
Section 8.01.    Allocation of Taxes.
(c)    All personal property Taxes and similar ad valorem obligations levied
with respect to the Purchased Assets for a taxable period which includes (but
does not end on) the Closing Date and that are payable after the Closing Date
(collectively, the “Apportioned Obligations”) shall be apportioned between
Seller and Buyer based on the number of days of such taxable period included in
the Pre-Closing Tax Period and the number of days of such taxable period after
the Closing Date (such portion of such taxable period, the “Post-Closing Tax
Period”). Seller shall be liable for the proportionate amount of such Taxes that
is attributable to the Pre-Closing Tax Period, and Buyer shall be liable for the
proportionate amount of such taxes that is attributable to the Post-Closing Tax
Period.
(d)    All excise, sales, use, value added, registration stamp, recording,
documentary, conveyancing, franchise, transfer and similar Taxes incurred in
connection with the transactions contemplated by this Agreement (collectively,
“Transfer Taxes”) shall be split equally by Buyer and Seller. Seller represents
and warrants to Buyer that, with respect to the transactions contemplated by
this agreement, Seller is entitled to an exemption from Transfer Taxes for
isolated, casual or occasional sales in each jurisdiction that would otherwise
impose a Transfer Tax on the transactions. Buyer and Seller shall cooperate in
providing each other with any appropriate resale exemption certifications and
other similar documentation.
(e)    Apportioned Obligations and Transfer Taxes shall be timely paid, and all
applicable filings, reports and returns shall be filed, as provided by
Applicable Law. The paying party shall be entitled to reimbursement from the
non-paying party in accordance with Section 8.01(a). Upon payment of any such
Apportioned Obligation, the paying party shall present a statement to the
non-paying party setting forth the amount of reimbursement to which the paying
party is entitled under ‎Section 8.01(a) together with such supporting evidence
as is reasonably necessary to calculate the amount to be reimbursed. The
non-paying party shall make such reimbursement promptly but in no event later
than 10 days after the presentation of such statement. Any payment not made
within such time shall bear interest at the per annum rate of 10% for each day
until paid.
Section 8.02.    Other Tax Obligations. Certain other tax obligations shall be
handled in the manner set forth on Schedule 2.04(a).
ARTICLE 9    
SURVIVAL; INDEMNIFICATION
Section 9.01.    Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
until the 18-month anniversary of the Closing Date. The covenants and agreements
of the parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing indefinitely or for the shorter period explicitly specified therein,
except that for such covenants and agreements that survive for such shorter
period, breaches thereof shall survive indefinitely or until the latest date
permitted by law. Notwithstanding the preceding sentences, any breach of
covenant, agreement, representation or warranty in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence, if notice of the
inaccuracy thereof giving rise to such right of indemnity shall have been given
to the party against whom such indemnity may be sought prior to such time.
Section 9.02.    Indemnification. (a) Effective at and after the Closing, Seller
hereby indemnifies Buyer, Gain, each of their respective Affiliates and each of
their respective successors and assignees (each, a “Buyer Indemnified Party”)
against, and agrees to hold each of them harmless from, any and all Damages
incurred or suffered by a Buyer Indemnified Party arising out of:
(i)    any misrepresentation or breach of warranty (each such misrepresentation
and breach of warranty a “Warranty Breach”) or breach of covenant or agreement
made or to be performed by Seller pursuant to this Agreement; or
(ii)    any Excluded Liability;
regardless of whether such Damages arise as a result of the negligence, strict
liability or any other liability under any theory of law or equity of, or
violation of any law by, a Buyer Indemnified Party; provided that with respect
to indemnification by Seller for Warranty Breaches pursuant to
Section ‎9.02(a)(i), Seller’s maximum liability for all such Warranty Breaches
shall not exceed $8,000,000 (the “Cap”); provided, further, for the avoidance of
doubt, that the Cap shall not apply to any fraud claims brought by a Buyer
Indemnified Party.
(b)    Effective at and after the Closing, Buyer hereby indemnifies Seller, its
Affiliates and their respective successors and assignees against and agrees to
hold each of them harmless from any and all Damages incurred or suffered by
Seller, any of its Affiliates or any of their respective successors and
assignees arising out of any Warranty Breach or breach of covenant or agreement
made or to be performed by Buyer or Gain pursuant to this Agreement regardless
of whether such Damages arise as a result of the negligence, strict liability or
any other liability under any theory of law or equity of, or violation of any
law by, Seller, any of its Affiliates or any of their respective successors and
assignees; provided that with respect to indemnification by Buyer for Warranty
Breaches pursuant to this ‎Section 9.02‎(b), Buyer’s maximum liability for all
such Warranty Breaches shall not exceed the Cap; provided, further, for the
avoidance of doubt, that the Cap shall not apply to (i) any third party claim
brought against Seller arising from use of the Purchased Assets by Buyer or its
Affiliates and their respective successors or assignees (e.g., a claim by
Buyer’s customers), and (ii) any fraud claims brought by Seller.
Section 9.03.    Third Party Claim Procedures. d) The party seeking
indemnification under ‎Section 9.02 (the “Indemnified Party”) agrees to give
prompt notice in writing to the party against whom indemnity is to be sought
(the “Indemnifying Party”) of the assertion of any claim or the commencement of
any suit, action or proceeding by any third party (“Third Party Claim”) in
respect of which indemnity may be sought under such Section. Such notice shall
set forth in reasonable detail such Third Party Claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have actually prejudiced the Indemnifying Party.
(c)    The Indemnifying Party shall be entitled to participate in the defense of
any Third Party Claim and, subject to the limitations set forth in this
‎Section 9.03, shall be entitled to control and appoint lead counsel for such
defense, in each case at its own expense; provided that prior to assuming
control of such defense, the Indemnifying Party must i) acknowledge that it
would have an indemnity obligation for the Damages resulting from such Third
Party Claim as provided under this ‎Article 9 and ii) furnish the Indemnified
Party with evidence that the Indemnifying Party has adequate resources to defend
the Third Party Claim and fulfill its indemnity obligations hereunder.
(d)    The Indemnifying Party shall not be entitled to assume or maintain
control of the defense of any Third Party Claim and shall pay the fees and
expenses of counsel retained by the Indemnified Party if iii) the Indemnifying
Party does not deliver the acknowledgment referred to in Section 9.03(b)
(i) within 30 days of receipt of written notice of the Third Party Claim
pursuant to ‎Section 9.03(a), iv) the Third Party Claim relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation, v) the Third Party Claim seeks an injunction or equitable relief
against the Indemnified Party or any of its Affiliates or (iv) the Indemnified
Party reasonably believes an adverse determination with respect to the Third
Party Claim would be detrimental to the reputation or future business prospects
of the Indemnified Party or any of its Affiliates.
(e)    If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this ‎Section 9.03, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld) before entering into any
settlement of such Third Party Claim, if the settlement does not expressly
unconditionally release the Indemnified Party and its affiliates from all
liabilities and obligations with respect to such Third Party Claim or the
settlement imposes injunctive or other equitable relief against the Indemnified
Party or any of its affiliates.
(f)    In circumstances where the Indemnifying Party is controlling the defense
of a Third Party Claim in accordance with paragraphs (b) and (c) above, the
Indemnified Party shall be entitled to participate in the defense of any Third
Party Claim and to employ separate counsel of its choice for such purpose, in
which case the fees and expenses of such separate counsel shall be borne by the
Indemnified Party; provided that in such event the Indemnifying Party shall pay
the fees and expenses of such separate counsel incurred by the Indemnified Party
prior to the date the Indemnifying Party assumes control of the defense of the
Third Party Claim.
(g)    Each party shall cooperate, and cause their respective affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.
Section 9.04.    Direct Claim Procedures. In the event an Indemnified Party has
a claim for indemnity under Section 9.02 against an Indemnifying Party that does
not involve a Third Party Claim, the Indemnified Party agrees to give prompt
notice in writing of such claim to the Indemnifying Party. Such notice shall set
forth in reasonable detail such claim and the basis for indemnification (taking
into account the information then available to the Indemnified Party). The
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder, except to the extent such failure shall have
actually prejudiced the Indemnifying Party. If the Indemnifying Party has timely
disputed its indemnity obligation for any Damages with respect to such claim,
the parties shall proceed in good faith to negotiate a resolution of such
dispute and, if not resolved through negotiations, such dispute shall be
resolved by litigation in an appropriate court of jurisdiction determined
pursuant to ‎Section 10.07.
Section 9.05.    Insurance Proceeds. The amount of an Indemnifying Party’s
liability under this Agreement shall be determined taking into account any
applicable insurance proceeds actually received by the Indemnified Party. The
indemnification obligations of each party hereto under this Article 9 shall
inure to the benefit of the Affiliates of the other party hereto on the same
terms as are applicable to such other party. All indemnification payments under
this Article 9 shall be deemed adjustments to the Purchase Price.
Section 9.06.    Sole Remedy. The indemnification provided in this Article 9
shall be the sole and exclusive remedy after the Closing Date for damages
available to the parties to this Agreement for breach of any of the terms,
conditions, representations or warranties contained herein or any right, claim
or action arising from the transactions contemplated by this Agreement;
provided, however, this exclusive remedy for damages does not preclude a party
from bringing an action (i) for specific performance or other equitable remedy
to require a party to perform its obligations under this Agreement or (ii) based
on fraud or intentional misrepresentation.
Section 9.07.    Special Damages. Notwithstanding anything contained in this
Agreement to the contrary, no party shall be liable to any other party for
indirect, special, punitive, exemplary or consequential loss or damage
(including any loss of revenue or profit) arising out of this Agreement;
provided, however, the foregoing shall not be construed to preclude recovery by
the Indemnified Party in respect of Damages directly incurred from (i) claims of
third parties or (ii) any claim based on fraud or intentional misrepresentation.
Each party agrees to use commercially reasonable efforts to mitigate its
Damages.
ARTICLE 10    
MISCELLANEOUS
Section 10.01.    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,
if to Buyer, to:
Gain Capital Holdings Inc.
135 US Highway 202/206
Suite 11
Bedminster, NJ 07921
Attention: Diego Rotsztain, General Counsel
Facsimile No.: (866) 861-1673
drotsztain@gaincapital.com
with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Leonard Kreynin
Facsimile No.: (212) 701-5800
leonard.kreynin@davispolk.com
if to Gain, to:
Gain Capital Holdings Inc.
135 US Highway 202/206
Suite 11
Bedminster, NJ 07921
Attention: Diego Rotsztain, General Counsel
Facsimile No.: (866) 861-1673
drotsztain@gaincapital.com
with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Leonard Kreynin
Facsimile No.: (212) 701-5800
leonard.kreynin@davispolk.com
if to Seller, to:
Forexster Limited
c/o Wakefiled Quin Limited
Victoria Place
31 Victoria Street
Hamilton, HM10
Bermuda
with a copy to:
Nixon Peabody LLP
1300 Clinton Avenue
Rochester, New York 14604
Attention: Jeremy J. Wolk
Facsimile No.: (866) 560-0661
E-mail: jwolk@nixonpeabody.com
or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
Section 10.02.    Amendments and Waivers. (h) Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in
writing, makes specific references to the provision to be amended or waived, and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.
(i)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 10.03.    Disclosure Schedule References. The parties hereto agree that
any reference in a particular Section of either the Seller Disclosure Schedule,
Buyer Disclosure Schedule or the Gain Disclosure Schedule shall only be deemed
to be an exception to (or, as applicable, a disclosure for purposes of) (a) the
representations and warranties (or covenants, as applicable) of the relevant
party that are contained in the corresponding Section of this Agreement and (b)
any other representations and warranties of such party that is contained in this
Agreement, but only if the relevance of that reference as an exception to (or a
disclosure for purposes of) such representations and warranties would be readily
apparent to a reasonable person who has read that reference and such
representations and warranties, without any independent knowledge on the part of
the reader regarding the matter(s) so disclosed.
Section 10.04.    Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
Section 10.05.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted pursuant to the next sentence
hereof. No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the written consent of each other party
hereto; provided, however, that each party hereto may transfer or assign its
rights and obligations under this Agreement, in whole or from time to time in
part, to (i) one or more of its Affiliates or (ii) to any Person who acquires
all or substantially all of the capital stock or assets of a party and agrees in
writing to be bound by the provisions of this Agreement so long as such party
has a good faith belief that such transfer or assignment will not materially
impair the rights hereunder any of the other parties hereto. For clarity and
avoidance of doubt, no party shall have a consent right over any change of
control, sale or any other corporate transaction involving any other party.
Section 10.06.    Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state.
Section 10.07.    Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
Southern District of New York or any New York State court sitting in New York
City, so long as one of such courts shall have subject matter jurisdiction over
such suit, action or proceeding, and that any cause of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of New York, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in ‎Section 10.01
shall be deemed effective service of process on such party.
Section 10.08.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 10.09.    Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.
Section 10.10.    Entire Agreement. This Agreement, the Termination Agreement,
the Consulting Agreement and the VIPL Agreement constitute the entire agreement
among the parties with respect to the subject matter of this Agreement and
supersede all prior agreements and understandings, both oral and written, among
the parties with respect to the subject matter of this Agreement.
Section 10.11.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
Section 10.12.    Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
in the United States District Court for the Southern District of New York or any
New York State court sitting in New York City, in addition to any other remedy
to which they are entitled at law or in equity.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
GAIN GTX BERMUDA, LTD.
By:
/s/ Alex Bobinski
 
Name:
Alex Bobinski
 
Title:
Director



GAIN CAPITAL HOLDINGS, INC.
By:
/s/ Diego Rotsztain
 
Name:
Diego Rotsztain
 
Title:
EVP



FOREXSTER LIMITED
By:
/s/ Horst Finkbeiner
 
Name:
Horst Finkbeiner
 
Title:
Director





